Case 1:21-sw-00028-MEH Document 9 Filed 07/20/21 USDC Colorado Page 1 of 4
Case 1:21-sw-00028-MEH Document 9 Filed 07/20/21 USDC Colorado Page 2 of 4




“redaction” as an appropriate “alternative to restriction” where necessary). The United

States has attached as Exhibit A to this Motion the proposed unrestricted versions of

the filings and docket sheet. In addition, the United States wishes to provide copies of

the docket sheet and filings, redacted as appropriate, to counsel for Los Angeles Times

Communications LLC which has filed a separate civil action requesting that these

materials be unsealed. See Case No. 1:21-cv-01508-DDD, ECF No. 1.

       3.     The United States wishes to prevent public dissemination of certain facts

of this case, and, therefore, asks to keep some limited material in this search warrant

case redacted in the versions to be made available to the public. Modifying the

restriction as the Government requests will permit public access to the filings and

docket in this case while preserving individual privacy interests, and the integrity of the

Government’s ongoing investigation in the underlying criminal case and the integrity of

related investigations and prosecutions. See D.C.COLO.LCrR 47.1(c)(2)-(c)(3).

       4.     With the Court’s authorization, the Government will undertake the

obligation to produce the docket sheet and filings, as redacted, to counsel for the Los

Angeles Times Communications LLC upon order of the Court. The Government

respectfully requests that the Court formally change the restriction level settings in

CM/ECF for this case in order to permit public access.

//



//



//
Case 1:21-sw-00028-MEH Document 9 Filed 07/20/21 USDC Colorado Page 3 of 4
Case 1:21-sw-00028-MEH Document 9 Filed 07/20/21 USDC Colorado Page 4 of 4




      WHEREFORE, the Government respectfully moves to modify the restriction in

this case with appropriate redactions.



                                            MATTHEW T. KIRSCH
                                            Acting United States Attorney

                                         By: s/Peter McNeilly
                                             Peter McNeilly
                                             Assistant U.S. Attorney
                                             United States Attorney’s Office
                                             1801 California Street, Suite 1600
                                             Denver, Colorado 80202
                                             Telephone: 303-454-0100
                                             E-mail: peter.mcneilly@usdoj.gov
                                             Attorney for the United States
